 



Exhibit 10.1
LADENBURG THALMANN FINANCIAL SERVICES INC.
153 East 53rd Street
New York, New York 10022
September 14, 2006
Vector Group Ltd.
100 S.E. Second Street
Miami, Florida 33131
Attn.: Howard M. Lorber, President
Gentlemen:
     This letter agreement will confirm the understanding between Ladenburg
Thalmann Financial Services Inc. (“Company”), a Florida corporation with offices
at 153 East 53rd Street, New York, New York 10022, and Vector Group Ltd.
(“VGL”), a Delaware corporation with offices at 100 S.E. Second Street, Miami,
Florida 33131, under which VGL will provide certain services to the Company.
          As reasonably requested by the Company, VGL will provide the following
services (“Services”) to the Company: (i) VGL will make available to the Company
the services of Richard J. Lampen, VGL’s Executive Vice President, to serve as
the Company’s Chief Executive Officer; and (ii) VGL will provide, upon request
of the Company, such other financial and accounting resources, including
assistance in complying with Section 404 of the Sarbanes-Oxley Act of 2002.
          In consideration of the Services, the Company shall pay VGL an annual
fee of $250,000, payable in quarterly installments of $62,500 in advance,
commencing September 1, 2006. Additionally, VGL shall be entitled to recover all
direct, out of pocket costs, fees and other expenses incurred by VGL or
Mr. Lampen in connection with the Services.
          The Company shall indemnify, defend and hold harmless VGL from and
against any loss, liability, claim, demand, action, suit, proceeding, judgment,
penalty, government investigation or expense (including reasonable attorneys’
fees), whether or not involving a third-party claim, proceeding, demand, or
liability of any kind, (collectively, “Damages”) arising, directly or
indirectly, or alleged to arise, directly or indirectly, in anyway out of the
provision of services by Mr. Lampen hereunder.
          VGL shall provide the Company with reasonably prompt written notice of
a claim for any Damages or the commencement of any claim, demand, proceeding,
action or suit (collectively, “Proceeding”). Any failure to notify the Company
will not relieve the Company of its indemnification obligation hereunder except
to the extent that the Company demonstrates that the defense of a Proceeding by
the Company was materially prejudiced by failure or delay to give such notice.
The Company shall diligently assume the defense, including payment thereof, of
any Proceeding through counsel selected by the Company (and not reasonably
objected to by VGL). The Company shall have the right to compromise or settle
such matters (and VGL shall not have such right) provided however, that no
compromise or settlement of any such Proceeding may be effected by the Company
without the consent of VGL, such consent not to be unreasonably withheld or
delayed, unless (a) there is no finding or admission of any violation of law by
VGL and (b) the sole remedy provided thereunder is monetary damages which will
be paid in full by the Company and the Company demonstrates the capacity to do
so.
          Our agreement will commence on September 6, 2006 and will terminate
upon not less than 30 days’ prior written notice by either of us.
          Please indicate your acceptance by signing this letter in the space
provided below.
LADENBURG THALMANN
FINANCIAL SERVICES INC.

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Diane Chillemi         Name:   Diane Chillemi       
Title:   Vice President and Chief Financial Officer     

ACCEPTED AND AGREED TO:
VECTOR GROUP LTD.

         
By:
  /s/ Howard M. Lorber    
 
       
 
  Name: Howard M. Lorber    
 
  Title: President and Chief Executive Officer    

 